16‐1463‐cv 
Ganek v. Leibowitz 




                                In the 
             United States Court of Appeals
                      for the Second Circuit
                                           
 
                         AUGUST TERM 2016 
                                     
                          No.  16‐1463‐cv 
                                     
                           DAVID GANEK, 
                          Plaintiff‐Appellee, 
 
                                  v. 
 
   DAVID LEIBOWITZ, REED BRODSKY, DAVID MAKOL, MATT KOMAR, 
  JAMES HINKLE, HOLLY J. TRASK, DAVID CHAVES, PATRICK CARROLL, 
 RACHEL ROJAS, DIEGO RODRIGUEZ, MARC P. BERGER, CHRISTOPHER L. 
   GARCIA, RICHARD B. ZABEL, BOYD M. JOHNSON, III, PREETINDER S. 
                              BHARARA, 
                        Defendants‐Appellants. 
                                          
                                    
          On Appeal from the United States District Court 
               for the Southern District of New York 
                                          
 
                      ARGUED: MARCH 24, 2017 
                     DECIDED: OCTOBER 17, 2017 
                                          
                                    
                                    
                                                                                 




Before: RAGGI, CHIN, CARNEY, Circuit Judges.

                           ________________                                  

      On appeal from an order entered in the United States District 
Court  for  the  Southern  District  of  New  York  (Pauley,  J.),  the 
defendants, all federal law enforcement authorities, argue that they 
were  wrongfully  denied  qualified  immunity  and,  therefore, 
dismissal  of  all  plaintiffs’  claims  for  money  damages  pursuant  to 
Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 
U.S.  388  (1971),  based  on  alleged  Fourth  and  Fifth  Amendment 
violations in procuring and executing a search warrant.               

      REVERSED AND REMANDED. 
       
                                                

                           SARAH  S.  NORMAND,  Assistant  United 
                           States Attorney  (Andrew E. Krause, Jeffrey 
                           S.  Oestericher,  Assistant  United  States 
                           Attorneys,  on  the  brief),  for  Joon  H.  Kim, 
                           Acting  United  States  Attorney  for  the 
                           Southern District of New York, New York, 
                           New York, for Defendants‐Appellants. 

                           NANCY           GERTNER       (Anna        Benvenutti 
                           Hoffmann,  Barry  Scheck,  Nick  Brustin, 
                           Farhang Heydari, Alexandra Lampert, Rick 
                           Sawyer,  on  the  brief),  Neufeld  Scheck  & 




                                      2 
                                                                                     

                             Brustin,  LLP,  New  York,  New  York,  for 
                             Plaintiff‐Appellee. 

                             Joshua  L.  Dratel,  Law  Offices  of  Joshua  L. 
                             Dratel, P.C., New York, New York; John W. 
                             Keker,  Brook  Dooley,  Keker  &  Van  Nest 
                             LLP,  San  Francisco,  California,  for  Amicus 
                             Curiae  National  Association  of  Criminal 
                             Defense Lawyers. 

                                                                                 

REENA RAGGI, Circuit Judge: 

       In  this  Bivens  action,  plaintiff  David  Ganek,  a  co‐founding 
partner  of  investment  fund  Level  Global  Investors  (“LG”),  sues  the 
named  agents  of  the  Federal  Bureau  of  Investigation  (“FBI”)  and 
federal  prosecutors  in  the  United  States  Attorney’s  Office  for  the 
Southern  District  of  New  York  (“SDNY”)  for  alleged  violations  of 
his Fourth and Fifth Amendment rights in procuring and executing 
a federal search warrant at LG’s Manhattan offices on November 22, 
2010.    See  Bivens  v.  Six  Unknown  Named  Agents  of  Fed.  Bureau  of 
Narcotics, 403 U.S. 388 (1971).  Defendants now appeal from an order 
of the United States District Court for the Southern District of New 
York  (William  H.  Pauley  III,  Judge),  denying  their  motion  for 
qualified  immunity  and,  therefore,  for  dismissal  of  the  entirety  of 
Ganek’s  complaint.    See  Ganek  v.  Leibowitz,  167  F.  Supp.  3d  623 
(S.D.N.Y.  2016).    Our  jurisdiction  to  review  this  ruling  under  28 
U.S.C. § 1291 is undisputed.  See Mitchell v. Forsyth, 472 U.S. 511, 530 
(1985) (holding that denial of qualified immunity, “to the extent that 
it  turns  on  an  issue  of  law,  is  an  appealable  ‘final  decision’  within 
the  meaning  of  28  U.S.C.  §  1291”);  accord  Ashcroft  v.  Iqbal,  556  U.S. 


                                        3 
                                                                          

662, 672 (2009).  For the reasons stated in this opinion, we conclude 
that defendants are entitled to qualified immunity and, accordingly, 
we  reverse  the  district  court’s  challenged  order  and  direct  the 
dismissal of all Ganek’s outstanding claims. 

                           BACKGROUND 

I.     The LG Search 

      The  following  facts  are  drawn  from  Ganek’s  complaint  and 
must be credited on this appeal. 

      A.     Sam Adondakis Admits Receiving and 
             Communicating Inside Information to Persons at LG 

      David  Ganek  and  Anthony  Chiasson  co‐founded  investment 
fund  LG,  with  Ganek  serving  as  LG’s  principal  partner  until  the 
fund’s closure in 2011.  In 2010, LG’s offices were located on the 27th 
floor  of  888  Seventh  Avenue  in  Manhattan,  and  the  fund  had 
approximately $4 billion under management. 

      From  2006  until  2010,  Spyridon  “Sam”  Adondakis  was 
employed by LG as a research analyst, with a particular focus on the 
technology industry.  Adondakis was asked to leave LG in May 2010 
when  it  was  determined  that  he  had  violated  the  fund’s  internal 
compliance protocols. 

      On  October  14,  2010,  FBI  defendants  Hinkle  and  Makol 
confronted  Adondakis  with  wiretap  evidence  collected  from  third 
parties, which implicated Adondakis in insider trading while at LG.  
Sometime  thereafter,  Adondakis  agreed  to  cooperate  with 
government  authorities  and,  on  November  2,  2010,  he  met  with 
defendants  Assistant  United  States  Attorneys  (“AUSAs”)  Brodsky 



                                    4 
                                                                                               

and Leibowitz as well as FBI defendants Hinkle, Makol, and Komar.  
At that meeting, Adondakis admitted to having knowingly received 
sensitive,  non‐public  information  from  various  insiders  and  to 
having  passed  on  that  information  to  persons  at  LG,  including 
Ganek,  Chiasson,  and  another  LG  employee,  Greg  Brenner. 1    All 
three persons referenced by Adondakis in fact used the information 
conveyed  to  them  to  make  trading  decisions.    But  whereas 
Adondakis  told  defendants  that  he  specifically  advised  Chiasson 
and  Brenner  that  the  information  conveyed  came  from  an  inside 
source, Adondakis “never” said he so advised Ganek.  J.A. 36, ¶ 86.  
To the contrary, Adondakis told defendants that “he had never told 
Mr.  Ganek  the  source  of  the  information  he  provided.”    Id. 
(emphasis in original). 

           B.         The LG Search Warrant     

           On  November  21,  2010,  FBI  defendant  Trask  applied  to  an 
SDNY Magistrate Judge for a warrant to search certain areas within 
LG,  including  Ganek’s,  Chiasson’s,  and  Brenner’s  offices;  desktop 
and  laptop  computers  used  by  Adondakis  while  employed  at  LG; 
and  LG’s  investors’  servers.    In  support,  Trask  submitted  a  signed 
affidavit  that  contains  the  alleged  misrepresentation  at  the  heart  of 
this  case,  i.e.,  that  “ADONDAKIS  informed  GANEK  .  .  .  of  the 
sources of the Inside Information” provided to him.  J.A. 98, ¶ 13.c; 




                                              
          While  defendants  have  redacted  Brenner’s  name  from  their  filings  in 
           1

this  case,  referring  only  to  a  “Third  Person,”  the  complaint  identifies  that  third 
person as Brenner.  See J.A. 48, ¶ 143. 




                                                 5 
                                                                                        

see  id.  at  99,  ¶  13.e  (same).2   Trask  professed  to  have  obtained  this 
information from FBI colleagues.   

           The  magistrate  judge  authorized  the  requested  search 
warrant,  which  was  executed  at  LG  the  following  day,  November 
22, 2010.  In the course of doing so, FBI agents and/or SDNY AUSAs 
searched  Ganek’s  office,  files,  and  electronic  devices,  and  made  an 
electronic  copy  of  the  contents  of  his  personal  cellphone.  
Defendants  provided  advance  notice  of  the  LG  search  to  the  Wall 
Street Journal, which took and published photographs of FBI agents 
carrying boxes out of LG. 

           C.         Defendants’ Post‐Search Assurances   

           Ganek  feared  that  media  reports  about  the  LG  search  and 
attending  federal  investigation  into  insider  trading  would  prompt 

                                              
         We here place the misstatement in the two contexts where it appears in 
           2

the Trask affidavit: 

         During  his  work  as  an  analyst  at  [LG],  ADONDAKIS  obtained 
         Inside  Information  from  insiders  at  public  companies  .  .  .[,] 
         provided this Inside Information to DAVID GANEK, ANTHONY  
         CHIASSON,  and  [Third  Person],  and  GANEK,  CHIASSON,  and 
         [Third  Person]  executed  and  caused  others  to  execute  certain 
         securities  transactions  based,  in  part,  on  the  Inside  Information, 
         and  .  .  .  ADONDAKIS informed GANEK,  CHIASSON,  and  [Third 
         Person] of the sources of the Inside Information.”  
          
J.A. 98, ¶ 13.c (emphasis added). 
 
         During his work as an analyst at [LG], ADONDAKIS spoke with 
         and  provided  Inside  Information  to  GANEK,  CHIASSON,  and 
         [Third  Person],  and  informed  GANEK,  CHIASSON,  and  [Third 
         Person] regarding the sources of the Inside Information. 
 
Id. at 99, ¶ 13.e (emphasis added). 



                                                 6 
                                                                                

LG investors to divest from the fund.  Accordingly, on December 20, 
2010,  LG  representatives  met  with  AUSA  defendants  Zabel  and 
Leibowitz, in the course of which meeting defendants stated that the 
LG search “had been carefully considered at the highest levels, with 
full  appreciation  for  the  likely  commercial  consequences,  and  .  .  . 
that all necessary precautions had been taken.”  J.A. 41, ¶ 110.  Some 
months  later,  on  February  4,  2011,  an  LG  attorney  contacted 
defendant U.S. Attorney Bharara to ask that he publicly clarify that 
“Mr.  Ganek  was  not  a  target  of  the  investigation  or  that  the  search 
warrant did not allege probable cause that Mr. Ganek had engaged 
in insider trading.”  Id. at 43–44, ¶ 121.   Bharara declined, asserting 
that  his  office  had  not  pursued  the  LG  search  “without  thinking 
through the consequences of doing so.”  Id. at 44, ¶ 123.    

       D.     Reiteration of the Misrepresentation and Further 
              Adondakis Interview 

       At and about this same time, on February 3, 2011, one  of  the 
FBI  defendants  drafted  a  report  of  the  November  2  meeting  that 
repeated the misstatement contained in the Trask affidavit, i.e., that 
Adondakis  had  told  defendants  that  he  had  advised  Ganek  of  the 
inside source of the information conveyed to him, specifically, that it 
“came directly from contacts at Dell.”  J.A. 42, ¶ 111.  

       Later that month, defendants again met with Adondakis, who 
“reiterated  that  he  had  never  told  Mr.  Ganek  anything  about  the 
source of his information.”  Id. at 45, ¶ 130.  

       Meanwhile,  on  February  11,  2011,  approximately  three 
months after the LG search, Ganek announced that, due to the flight 
of investors from LG, he was forced to close the fund.   




                                       7 
                                                                                               

           E.         Indictments and Disclosure of the Trask Affidavit 

           Adondakis was indicted for insider trading on April 25, 2011, 
but his indictment was not unsealed until January 18, 2012, the same 
day  on  which  Bharara  announced  the  indictment  of  Chiasson, 
among others, for insider trading.  Ganek was never indicted. 

           On March 1, 2012, the district court issued a protective order 
permitting  certain  documents,  including  those  supporting  the  LG 
search, to  be  disclosed  to defendants  and  other  specified  categories 
of persons, which ultimately included Ganek’s counsel.   

           Chiasson stood trial in the fall of 2012, and was found guilty 
of  conspiratorial  and  substantive  securities  fraud  based  on  his 
insider  trading. 3    Testifying  as  a  prosecution  witness,  Adondakis 
acknowledged telling Chiasson and Brenner that the information he 
passed on to them came from an inside source, but suggested that he 
had not so told Ganek.  In his trial testimony, FBI defendant Makol 
also stated that Adondakis had not told defendants that he informed 
Ganek of the inside source for information communicated to him. 




                                              
            Chiasson’s conviction was later vacated based on this court’s decision in 
           3

United  States  v.  Newman,  773  F.3d  438  (2d  Cir.  2014),  which  has  since  been 
abrogated  in  part  by  Salman v. United States,  137  S.  Ct.  420  (2016).    Meanwhile, 
Adondakis pleaded guilty to insider trading but, after Newman, the government 
sought and obtained a nolle prosequi order.  These legal developments, occurring 
after the events here at issue, are irrelevant to resolution of this appeal because 
qualified  immunity  must  be  assessed  in  light  of  the  legal  rules  in  place  at  the 
time  of  the  action  in  question.    See  Messerschmidt v. Millender,  565  U.S.  535,  546 
(2012).  




                                                 8 
                                                                                

 II.           The Instant Action 

           Ganek filed this action on February 26, 2015, pleading Fourth 
and  Fifth  Amendment  claims  against  defendants  Trask,  Makol, 
Hinkle, Komar, Brodsky, and Leibowitz; a failure‐to‐intercede claim 
against  all  defendants;  and  a  claim  for  supervisory  liability  against 
defendants  Bharara,  Johnson,  Zabel,  Garcia,  Berger,  Rodriguez, 
Rojas,  Chaves,  and  Carroll.    He  seeks  damages  for  the  loss  of  his 
business, which had been valued at $400 million, as well as for lost 
income and lost business reputation. 

           Defendants  moved  for  dismissal,  arguing  that  they  are 
shielded  from  this  suit  by  qualified  immunity.    The  district  court 
granted dismissal of so much of Ganek’s Fourth Amendment claim 
as challenged the manner in which the government seized property 
from  LG  (i.e.,  via  search  warrant  rather  than  subpoena  and  with 
advance  public  notice).    See  Ganek  v.  Leibowitz,  167  F.  Supp.  3d  at 
636–38.    It  also  granted  dismissal  of  so  much  of  Ganek’s  Fifth 
Amendment  claim  as  pleaded  a  “stigma  plus”  injury  and  a  
substantive due process violation.  See id. at 647.4   

           The district court declined, however, to dismiss the remaining 
Fourth  Amendment  claim,  concluding  that  Ganek  had  adequately 
alleged  a  deliberate  or  reckless  misstatement  of  material  fact  in  the 
warrant  affidavit  that  could  be  deemed  necessary  to  a  finding  of 
probable  cause.    See  id.  at  634–36.    As  to  the  Fifth  Amendment 
procedural  due  process  claim,  the  district  court  ruled  that  Ganek 
had plausibly alleged defendants’ fabrication of evidence to secure a 

                                              
        Because Ganek does not here cross‐appeal the dismissal of these claims, 
           4

we do not now discuss them further. 




                                                 9 
                                                                                  

search  warrant,  as  a  result  of  which  he  was  deprived  of  tangible 
property  seized  during  the  LG  search,  and  it  rejected  the  idea  that 
Fed.  R.  Crim.  P.  41  provided  sufficient  remedial  process.    See  id.  at 
638, 640–41.  As to the Fifth Amendment failure‐to‐intercede claim, 
the district court concluded that the non‐supervisor defendants may 
have  had  a  duty  to  intervene  before  an  affidavit  containing  a 
material misstatement was submitted to the magistrate judge, while 
the  supervisor  defendants  may  have  been  obligated  to  limit 
collateral  damage  by  correcting  the  misstatement  prior  to  LG’s 
closure.    See  id.  at  642–44.    Because  Ganek  had  pleaded  that  the 
supervisor  defendants  “were  kept  abreast  of  developments, 
prioritized  the  prosecution  of  highlevel  executives,  and  tipped  the 
Wall Street Journal,” the district court deemed it at least plausible that 
they would have learned the truth about Adondakis’s November 2, 
2010  statements  either  before  or  after  the  submission  of  the  flawed 
affidavit to the magistrate judge.  Id. at 646. 

       Defendants timely filed this appeal. 

                               DISCUSSION 

I.      Standard of Review 

       We  review  de  novo  the  denial  of  a  motion  to  dismiss  a 
complaint  based  on  qualified  immunity,  accepting  all  plausible 
allegations  as  true  and  drawing  all  reasonable  inferences  in 
plaintiff’s favor.  See Garcia v. Does, 779 F.3d 84, 91 (2d Cir. 2015).   

       Qualified immunity—a concept derived from common law—
affords  law  enforcement  officers  a  broad  shield  from  claims  for 
money  damages  arising  from  the  performance  of  their  duties.    See 
White  v.  Pauly,  137  S.  Ct.  548,  551  (2017)  (reiterating  that  qualified 
immunity  is  “an  immunity  from  suit,”  not  simply  from  liability 

                                       10 
                                                                                            

(internal quotation marks omitted)); Raspardo v. Carlone, 770 F.3d 97, 
111  (2d  Cir.  2014)  (same).    The  shield  applies  “unless  a  plaintiff 
pleads  facts  showing  (1)  that  the  official  violated  a  statutory  or 
constitutional right, and (2) that the right was ‘clearly established’ at 
the time of the challenged conduct.”  Ashcroft v. al‐Kidd, 563 U.S. 731, 
735  (2011)  (quoting  Harlow  v.  Fitzgerald,  457  U.S.  800,  818  (1982)); 
accord  Carroll v. Carman,  135  S.  Ct.  348,  350  (2014);  Zalaski v. City of 
Hartford, 723 F.3d 382, 388 (2d Cir. 2013).   

           If a plaintiff cannot make the first showing, i.e., a violation of 
constitutional rights, no further inquiry is necessary “because where 
there  is  no  viable  constitutional  claim,  defendants  have  no  need  of 
an immunity shield.”   Zalaski v. City of Hartford, 723 F.3d at 388.  But 
even where constitutional injury is shown, the shield applies unless 
plaintiff  can  also  show  that  the  right  violated  was  “clearly 
established  at  the  time  of  defendant’s  actions.”    Id.;  see  Ashcroft  v. 
al‐Kidd, 563 U.S. at 735.5  To make this “clearly established” showing, 
a  plaintiff  need  not  identify  a  case  directly  on  point,  but  precedent 
must  have  spoken  with  sufficient  clarity  to  have  placed  the 
constitutional question “beyond debate.”  Ashcroft v. al‐Kidd, 563 U.S. 
at  741;  accord  White  v.  Pauly,  137  S.  Ct.  at  552  (stating  that  “clearly 
established”  showing  requires  “identif[ication  of]  a  case  where  an 
officer  acting  under  similar  circumstances  .  .  .  was  held  to  have 
violated the Fourth Amendment”).  That determination is made not 
from  the  perspective  of  courts  or  lawyers,  but  from  that  of  a 

                                              
           5    The  two‐step  inquiry  need  not  always  be  conducted  sequentially;  in 
short, a court may assume, without deciding, that the facts state a constitutional 
violation and, yet, grant qualified immunity on the ground that the right was not 
then clearly established.  See Pearson v. Callahan, 555 U.S. 223, 227 (2009); Zalaski v. 
City of Hartford, 723 F.3d at 388–89. 




                                                 11 
                                                                                  

reasonable officer in the defendant’s position.  See Saucier v. Katz, 533 
U.S.  194,  202  (2001)  (“The  relevant,  dispositive  inquiry  in 
determining  whether  a  right  is  clearly  established  is  whether  it 
would be clear to a reasonable officer that his conduct was unlawful in 
the situation he confronted.” (emphasis added)), overruled in part on 
other  grounds  by  Pearson  v.  Callahan,  555  U.S.  223,  227  (2009);  accord 
Zalaski  v.  City  of  Hartford,  723  F.3d  at  389.    The  standard  is 
deliberately “forgiving,” Amore v. Novarro, 624 F.3d 522, 530 (2d Cir. 
2010)  (internal  quotation  marks  omitted),  in  order  to  give  public 
officials  “breathing  room  to  make  reasonable  but  mistaken 
judgments”  without  fear  of  disabling  liability,  Messerschmidt  v. 
Millender,  565  U.S.  535,  546  (2012)  (internal  quotation  marks 
omitted).    Thus,  as  has  often  been  observed,  qualified  immunity 
protects  “‘all  but  the  plainly  incompetent  or  those  who  knowingly 
violate the law.’”  Ashcroft v. al‐Kidd, 563 U.S. at 743 (quoting Malley 
v. Briggs, 475 U.S. 335, 341 (1986)). 

       Applying  these  principles  here,  we  conclude  that  defendants 
are  entitled  to  qualified  immunity  and,  therefore,  to  dismissal  of 
plaintiffs’ claims. 

II.    Fourth Amendment Claim 

       A.     Probable Cause 

       The Fourth Amendment prohibits “unreasonable searches and 
seizures.”    U.S.  Const.  amend.  IV.    While  a  search  pursuant  to  a 
warrant issued by a judicial officer upon a finding of probable cause 
is presumptively reasonable, see Golino v. City of New Haven, 950 F.2d 
864, 870 (2d Cir. 1991), that presumption can be defeated by showing 
that a defendant (1) “knowingly and deliberately, or with a reckless 
disregard  of  the  truth,”  procured  the  warrant,  (2)  based  on  “false 


                                       12 
                                                                                 

statements  or  material  omissions,”  that  (3)  “were  necessary  to  the 
finding of probable cause,” Velardi v. Walsh, 40 F.3d 569, 573 (2d Cir. 
1994); accord McColley v. Cty. of Rensselaer, 740 F.3d 817, 823 (2d Cir. 
2014).    Ganek  asserts  that  this  is  such  a  case.    He  claims  that 
defendants  procured  a  warrant  to  search  his  LG  office  by  falsely 
representing that Adondakis had told law enforcement officials that 
he  advised  Ganek  of  the  inside  source  of  the  information  being 
conveyed to him when, in fact, Adondakis specifically denied telling 
Ganek that the information came from an inside source. 

       Defendants  challenge  the  district  court’s  determination  that 
Ganek’s  pleadings  satisfactorily  allege  a  knowingly  false  statement 
necessary  to  the  warrant.    We  need  not  here  decide  whether  the 
affidavit’s  misrepresentation  of  Adondakis’s  statement  was 
knowingly false because, even if we assume it was, we conclude that 
the statement was not necessary to probable cause.  

       To  determine  whether  a  false  statement  was  necessary  to  a 
finding  of  probable  cause,  we  consider  a  hypothetical  corrected 
affidavit, produced by deleting any alleged misstatements from the 
original  warrant  affidavit  and  adding  to  it  any  relevant  omitted 
information.  See Soares v. Connecticut, 8 F.3d 917, 920 (2d Cir. 1993); 
accord  Escalera  v.  Lunn,  361  F.3d  737,  743–44  (2d  Cir.  2004).    If 
probable  cause  is  lacking  after  such  correction,  then  the  false 
statement was “necessary” to secure issuance of the warrant.  In that 
case, defendants would be entitled to qualified immunity only at the 
second  step  of  analysis,  i.e.,  if  a  similarly  situated  law  enforcement 
official  could  have  held  an  objectively  reasonable—even  if 
mistaken—belief  that  the  corrected  affidavit  demonstrated  the 
necessary  probable  cause.    See  Escalera  v.  Lunn,  361  F.3d  at  744 
(holding  that  if  corrected  affidavit  provides  “objective  basis  to 



                                      13 
                                                                                

support arguable probable cause, remaining factual disputes are not 
material to the issue of qualified immunity and summary judgment 
should  be  granted  to  the  defendant  on  the  basis  of  qualified 
immunity”).    On  the  other  hand,  “if  probable  cause  remains”  after 
the warrant is corrected, plaintiff has suffered no violation of Fourth 
Amendment  rights,  and  defendants  would  be  entitled  to  qualified 
immunity  and  dismissal  at  the  first  step  of  analysis.    Smith  v. 
Edwards,  175  F.3d  99,  105  (2d  Cir.  1999)  (Sotomayor,  J.)  (internal 
quotation marks omitted).  That is this case. 

       To explain, we start by stating what is well established at law: 
that  probable  cause to  search exists  where  circumstances  indicate  a 
“fair  probability  that  contraband  or  evidence  of  a  crime  will  be 
found in a particular place.”  Illinois v. Gates, 462 U.S. 213, 238 (1983); 
accord Walczyk v. Rio, 496 F.3d 139, 157 (2d Cir. 2007).  This is not to 
be  confused  with  probable  cause  to  think  that  the  person  whose 
premises are to be searched is implicated in the crime.  The Supreme 
Court has expressly stated that where authorities do  

       not seek to seize ‘persons’ but only those ‘things’ which 
       there  is  probable  cause  to  believe  are  located  on  the 
       place  to  be  searched,  there  is  no  apparent  basis  in  the 
       language of the [Fourth] Amendment for also imposing 
       the  requirements  for  a  valid  arrest—probable  cause  to 
       believe that the third party is implicated in the crime. 

Zurcher v. Stanford Daily, 436 U.S. 547, 554 (1978); accord United States 
v.  Martin,  426  F.3d  83,  86  (2d  Cir.  2005)  (holding  it  “untenable  to 
conclude  that  property  may  not  be  searched  unless  its  occupant  is 
reasonably  suspected  of  a  crime  and  is  subject  to  arrest”  (internal 
quotation marks omitted)).   




                                      14 
                                                                                    

       We note this distinction at the outset because much has been 
made by Ganek and, to a degree, the district court about whether or 
not  Ganek  knowingly  traded  on  inside  information.    See  Ganek  v. 
Leibowitz,  167  F.  Supp.  3d  at  635  (faulting  warrant  for  “treating 
[Ganek]  as  if  he  were  directly  implicated  in  an  insider  trading 
scandal”).    While  evidence  that  Ganek  knowingly  traded  on  inside 
information  would  enhance  probable  cause  to  search  his  office,  the 
absence  of  such  mens  rea  evidence  would  not  preclude  probable 
cause for such a search.  One has only to imagine a scenario where 
the government seeks to search the residence of a person who left a 
box  on  a  subway  car  that  exploded  and  killed  numerous  persons.  
The person may have known the contents of the box when he acted, 
or he may have been an unwitting dupe.  No matter.  Whatever his 
mens  rea,  his  involvement  in  the  actus  reus  of  a  crime  would 
sufficiently  establish  probable  cause  to  search  his  residence  for 
criminal  evidence  pertaining  to  the  bombing.    So  here,  where  the 
warrant affidavit clearly alleges knowing insider trading by various 
LG  employees,  as  well  as  Ganek’s  trading  on  some  of  the  same 
inside information, and where correction of the affidavit leaves only 
his mens rea at issue, there was at least a fair probability to think that 
his office was among the LG premises where evidence of an insider 
trading scheme would be found. 

       Before  explaining  this  conclusion  more  fully,  we  make  a 
further general  observation  about  probable  cause.    As  the  Supreme 
Court has explained, this is a “fluid”  standard, which is not usefully 
analogized  to  a  prima  facie  case,  or  even  to  a  preponderance  (i.e., 
more  likely  than  not)  showing  of  criminal  activity.    Illinois v. Gates, 
462  U.S.  at  232,  235;  see  Walczyk  v.  Rio,  496  F.3d  at  156–57.    To  be 
sure,  probable  cause  demands  more  than  a  “mere  suspicion”  of 
wrongdoing,  Mallory  v.  United  States,  354  U.S.  449,  454  (1957),  but 


                                        15 
                                                                               

when, as here, a person’s conduct satisfies the actus reus of a crime, 
we have moved well beyond mere suspicion.  See Illinois v. Gates, 462 
U.S.  at  231  (observing  that  probable  cause  does  not  demand  “hard 
certainties,” but only “probabilities,” determined by looking to “the 
factual  and  practical  considerations  of  everyday  life  on  which 
reasonable  and  prudent  men,  not  legal  technicians,  act”  (internal 
quotation marks omitted)); Florida v. Harris, 568 U.S. 237, 244 (2013) 
(observing  that  probable  cause  is  “practical,”  “common‐sensical,” 
“all‐things‐considered” standard).       

       With  these  principles  in  mind,  we  consider  what  a  corrected 
version of the 37‐page affidavit would look like after (a) deleting the 
allegedly  false  assertions  that Adondakis  informed  Ganek  as  to  the 
inside  sources  of  the  information  conveyed  to  him,  and  (b)  adding 
(in  italics)  the  undisclosed  fact  that Adondakis  actually  said  he  did 
not inform Ganek that communicated information came from inside 
sources.  Such a warrant can be summarized as follows: 

       1. Ganek  and  Chiasson  were  co‐founding  partners  of  LG, 
          which  was  located  at  888  Seventh  Avenue  in  Manhattan.  
          Chiasson  was  the  fund’s  director  of  research.  See  J.A.  94, 
          ¶ 10; 97, ¶ 11; 100, ¶ 13.f. 

       2. At  the  relevant  times  (2009–2010),  Adondakis  was  an 
          employee  of  LG  who  researched  and  analyzed  public 
          technology companies.  See id. at 98, ¶ 13.a.–b. 

       3. In  the  course  of  investigating  insider  trading  schemes 
          during  that  time  period,  the  FBI  intercepted  telephone 
          conversations  of  Adondakis  knowingly  and  repeatedly 
          receiving  inside  information  from  third‐party  consultants.  
          See id. at 80–93, ¶ 8.a.–d. 

       4. In  October  2010,  FBI  agents  approached  Adondakis 
          (among others) about the possibility of his cooperating in a 


                                     16 
                                                                    

   broad investigation of insider trading.  In early November, 
   Adondakis  agreed  to  cooperate  and  admitted  his 
   participation  in  obtaining  inside  information  on  multiple 
   occasions.  See id. at 96–97, ¶ 11; 102, ¶ 14.a.   

5. Adondakis further revealed to law enforcement authorities 
   that, 

   a. he  had  both  “provid[ed]  the  Inside  Information  to 
      DAVID  GANEK,  ANTHONY  CHIASSON,  [Third 
      Person,]  among  others,  at  Level  Global  Investors  who 
      then  executed  and  caused  others  to  execute  securities 
      transactions  based  in  part  on  the  Inside  Information,” 
      and  “exchang[ed]  that  Inside  Information  with  other 
      individuals,” id. at 97, ¶ 11;    

   b. his  conversations  communicating  inside  information 
      would “take place in, among other locations, the offices 
      of GANEK, CHIASSON, and [Third Person],” id. at 100, 
      ¶ 13.e.; 

   c. he  had  informed  Chiasson  and  [Third  Person,]  but  not 
      Ganek, of the inside sources of the information conveyed 
      to them, see id. at 98–99, ¶ 13.c. & e.; 

   d. he  had  saved  notes  of  conversations  with  insiders 
      regarding information received from them to the shared 
      network  drive  at  LG,  which,  in  turn,  was  maintained 
      and kept on LG’s servers, see id. at 98, ¶ 13.c.;  

   e. up  until  about  October  16,  2009,  he  had  used  his  LG 
      email  address  to  exchange  inside  information  with 
      several colleagues at other money managers, sometimes 
      forwarding  emails  received  from  such  colleagues  and 
      containing  inside  information  to,  among  other  people, 
      Chiasson, see id. at 99, ¶ 13.d.;  

   f. his LG emails were maintained on LG’s servers, see id.; 



                            17 
                                                                        

   g. after  the  October  16,  2009  arrest  of  Raj  Rajaratnam,  a 
      separate  hedge  fund’s  founder,  and  others  for  insider 
      trading,  Adondakis  and  colleagues  with  whom  he 
      exchanged inside information at other money managers 
      stopped using their work email addresses and started to 
      use personal email addresses to communicate with each 
      other, see id. 

6. In  or  about  October  or  November  2010,  a  Dell  employee 
   admitted  to  FBI  agents  that  he  had  provided  inside 
   information  to  various  clients,  “including  Level  Global 
   Investors, in exchange for money.”  Id. at 102–03, ¶ 14.b. 

7. From  May  to  August  2010,  FBI  agents  monitoring  the 
   cellphone  conversations  of  third‐party  consultant  John 
   Kinnucan  intercepted  his  communications  with,  inter  alia, 
   Chiasson  and  [Third  Person]  of  LG,  which  revealed  these 
   two  men’s  knowing  receipt  of  inside  information  from 
   Kinnucan  distinct  from  that  provided  by  Adondakis.    See 
   id. at 93–96, ¶¶ 9–10. 

8. In  October  2010,  when  FBI  agents  solicited  Kinnucan’s 
   cooperation,  he  not  only  refused,  but  also,  on  October  26, 
   2010,  sent  an  email  to  some  20  clients  disclosing  both  the 
   federal contact and his refusal.  See id. at 104, ¶ 16.  

9. On  November  19  and  20,  2010,  the  Wall  Street  Journal 
   reported  these  Kinnucan  developments  and  further  stated 
   that  federal  authorities  had  pursued  a  “Vast  Insider 
   Trading  Probe”  over  three  years  and  were  preparing 
   insider  trading  charges  against  consultants,  investment 
   bankers,  hedge‐fund  and  mutual‐fund  traders,  and 
   analysts across the country.  See id. at 103–04, ¶¶ 15–16. 

10.  Following publication of the first Wall Street Journal report, 
    a  confidential  source  working  at  an  unidentified  hedge 
    fund informed FBI agents that his supervisor had directed 
    him  “to  delete  and  discard  evidence  of  their  participation 


                              18 
                                                                                            

                in  illegal  insider  trading  and  wire  fraud  schemes.”    Id.  at 
                105, ¶ 17. 

           11.  Based  on  experience  and  training,  the  affiant  reported 
               knowledge that, 

                a. participants  in  insider  trading  and  fraud  schemes 
                   frequently maintain paper and electronic records of  

                        i. communications  relating  to  the  inside 
                           information, 
                       ii. communications  relating  to  trades  executed  in 
                           reliance on such information, 
                     iii. the  transfers  of  money  and  proceeds  related  to 
                           such schemes, and 
                     iv. names,  addresses,  and  contact  numbers  for 
                           associates in the schemes, see id. at 107–08, ¶ 19.a. 
                           & b.; 
                            
                b. participants in insider trading and fraud schemes often 
                   use computers, cellphones, and other electronic devices 
                   to  store  documents  and  to  send  and/or  receive  email 
                   communications and text messages, see id. at 108, ¶ 19.c. 
                   & d.; 

                c. emails  deleted  from  individual  computers  will  often 
                   remain stored on the related server, see id. at 109, ¶ 19.e. 

As  thus  corrected,  the  affidavit  demonstrates  probable  cause  to 
search  Ganek’s  office  as  well  as  the  rest  of  the  LG  premises 
identified in the warrant.6 

                                              
         Precedent  instructs  that,  in  applying  the  corrected  affidavit  doctrine,  a 
           6

court properly examines “all of the information the officers possessed when they 
applied for the [search] warrant.”  Escalera v. Lunn, 361 F.3d at 744.  Adondakis’s 
testimony in the Chiasson trial suggests that, at the time defendants sought the 
LG warrant, they may have possessed additional information as to the manner in 
 

                                                 19 
                                                                                                                           

           First, and at a minimum, the facts detailed give rise to a “fair 
probability”  that  evidence  of  insider  trading  and  related  crimes  as 
committed  by  the  cooperator  Adondakis  would  be  found  in  the  LG 
premises,  including  Ganek’s  office.    Adondakis,  a  former  LG 
employee, admitted knowingly procuring inside information that he 
conveyed to various persons within LG—Ganek, Chiasson, Brenner, 
and others—with the expectation that it be traded on.  Ganek’s office 
was  one  of  the  LG  locations  where  Adondakis  conveyed  such 
information.    Ganek,  Chiasson,  Brenner,  and  others  in  fact  traded 
and  caused  others  to  trade  on  the  information  provided  by 
Adondakis.    Thus,  whether  or  not  each  recipient—and  Ganek, 
specifically—knew that he was trading on inside information, there 
was  probable  cause  to  search  each  recipient’s  office,  including 
computers  and  electronic  devices,  for  records  of  communications 
with  Adondakis  and  of  the  ensuing  trades,  simply  as  evidence  of 
Adondakis’s  criminal  conduct.    Ganek  can  point  to  no  law 
supporting  his  assertion,  repeated  at  oral  argument,  that  the 
possibility of recovering some of these records from LG equipment 
used  by  Adondakis  or  from  LG  servers  defeats  probable  cause  to 
search the offices of recipients of Adondakis’s inside information for 
evidence of transmittal and receipt.    

           Second,  the  facts  detailed  in  the  corrected  affidavit  further 
demonstrate    a  “fair  probability”  that  evidence  of  criminal  conduct 

                                                                                                                            
which  inside  information  was  conveyed  to  Ganek.    See,  e.g.,  United  States  v. 
Newman, No. 12‐cr‐121 (RJS), Trial Tr. 1779, 1801–03, ECF No. 199 (Dec. 21, 2012).  
Because  these  facts  are  not  part  of  the  record  on  appeal,  however,  we  do  not 
consider them part of the corrected affidavit.   

 
 



                                                           20 
                                                                                  

by persons other than Adondakis would be found in the LG premises, 
including  Ganek’s  office.  The  affidavit  reveals  that  numerous 
persons  within  LG  in  addition  to  Adondakis—Ganek,  Chiasson, 
Brenner,  and  others—received  and  then  traded  on  inside 
information, using still other employees to effect such trades.  Such 
evidence  of  receipt  and  trading  is  enough  by  itself  to  supply 
probable  cause  to  search  each  recipient’s  office  for  evidence  of  the 
overall insider trading scheme.  

       Nor  is  a  different  conclusion  warranted  because  a  corrected 
affidavit  shows  that,  at  the  time  a  search  warrant  was  sought  for 
LG’s  offices,  the  government  had  developed  direct  evidence  of 
knowing  insider  trading  only  as  against  Adondakis,  Chiasson,  and 
Brenner,  and  not  as  against  Ganek.    As  earlier  observed,  probable 
cause  to  search  a  location,  such  as  Ganek’s  office,  for  evidence  of  a 
crime  does  not  require  probable  cause  to  think  that  the  person 
whose premises is to be searched is himself a knowing participant in 
the  criminal  activity  under  investigation.    It  requires  only  probable 
cause to think that evidence of a crime—by whomever committed—
will  be  found  in  the  place  to  be  searched.    See  Zurcher  v.  Stanford 
Daily,  436  U.S.  at  554;  accord  United States v. Martin,  426  F.3d  at  86.  
That  probable  cause  was  established  by  the  fact  that  Ganek’s  office 
was  one  of  the  LG  locations  where  Adondakis  admitted  conveying 
inside information.   

       In any event, this is not a case in which there was no evidence 
of Ganek’s involvement in insider trading.  To the contrary, the actus 
reus  elements  of  the  crime  are  plainly  asserted  in  the  corrected 
affidavit:  (1) Ganek  had  received  inside  information  from 
Adondakis,  and  (2)  he  had  traded  on  it.    Only  his  mens  rea  was 
questionable.  The law has long recognized that probable cause does 



                                       21 
                                                                              

not  demand  evidence  of  every  element  of  a  crime—not  even  to 
support a person’s arrest.  See Gonzalez v. City of Schenectady, 728 F.3d 
149, 155 (2d Cir. 2013).  Indeed, the law is particularly tolerant with 
respect  to  the  mens  rea  element  of  a  crime  on  a  probable  cause 
showing.    See,  e.g.,  Zalaski  v.  City  of  Hartford,  723  F.3d  at  393 
(observing  that  because  of  practical  restraints  in  ascertaining 
knowledge and intent, “the latitude accorded to officers considering 
the  probable  cause issue  in  the  context of  mens  rea  crimes must  be 
correspondingly  great”  (internal  quotation  marks  omitted)).    Such 
tolerance is especially warranted here, where the corrected affidavit 
shows  that  various  persons  closely  associated  with  Ganek  at  LG 
were  knowingly  trading  on  the  very  same  information  that  Ganek 
was  receiving  and  using  in  making  his  own  trades.    In  such 
circumstances,  Ganek’s  actus  reus  conduct  is  sufficient  to  establish 
probable  cause to  think  that  further  evidence  of  the  insider  trading 
scheme would be discovered in a search of his office. 

       No  different  conclusion  is  warranted  by  adding  to  the 
corrected  warrant  affidavit  Adondakis’s  statement  that  he  did  not 
tell  Ganek  the  inside  source  of  the  information  conveyed  to  him.  
The  totality  of  the  circumstances,  viewed  in  a  common  sense 
manner, establish at least a “fair probability” that Ganek recognized 
the  inside  source  of  the  information  in  any  event.    He  was  a 
sophisticated trader, who would likely know without needing to be 
told  that  the  sort  of  information  being  conveyed—e.g.,  future 
projections  provided  in  advance  of  earnings  announcements—was 
not  yet  public  and  could  not  be  obtained  without  the  aid  of  an 
insider.    Moreover,  Ganek  could  have  learned  the  inside  source  of 
the  information  from  persons  other  than  Adondakis,  notably, 
Chiasson  and  Brenner,  who  were  trading  on  the  same  information.  
Chiasson, after all, was Ganek’s partner and LG’s research director.  


                                     22 
                                                                                

Thus, it was fairly probable that Ganek would have discussed with 
Chiasson  information  coming  from  an  analyst  such  as  Adondakis 
before  trading  on  it.    In  any  event,  with  so  many  persons  within 
LG—Adondakis,  Chiasson,  Brenner—all  knowingly  trading  on  the 
same  inside  information,  it  was  unlikely  that  Ganek  would  have 
been the sole recipient and trader ignorant of the inside source.  See 
Zalaski  v.  City  of  Hartford,  723  F.3d  at  393  (stating  that  mens  rea 
assessment  frequently  depends  on  circumstantial  evidence  and,  on 
probable  cause  inquiry,  “can  be  made  on  substantially  less 
evidence” than required for a beyond‐a‐reasonable‐doubt finding at 
trial  (internal  quotation  marks  omitted));  United  States  v.  Newman, 
773  F.3d  438,  451  (2d  Cir.  2014)  (stating  that  fraudulent  intent 
element  of  insider  trading  can  be  established  “solely  through 
circumstantial  evidence”),  abrogated  on  other  grounds  by  Salman  v. 
United States, 137 S. Ct. 420 (2016).  

       In  short,  the  mere  possibility  that  Ganek  unwittingly  traded 
on  inside  information  cannot  defeat  the  probable  cause  to  search 
Ganek’s  office  that  is  evident  from  the  totality  of  the  corrected 
affidavit.  See, e.g., Fabrikant v. French, 691 F.3d 193, 216 (2d Cir. 2012) 
(observing  that  innocent  explanation  consistent  with  facts  alleged 
does not negate probable cause).  Nor can Ganek persuasively argue 
that  “the  suspected  criminal  activity  of  a  few  [other]  employees” 
was  all  that  “justified  an  absolute  and  complete  rummaging  search 
of anyone who interacted with them.”  Appellee’s Br. 34.  As noted, 
Ganek  himself  committed  the  actus reus  element  of  insider  trading.  
When one considers that fact, particularly in light  of circumstantial 
evidence  making  Ganek’s  culpable  mens  rea  fairly  probable,  the 
corrected  affidavit  establishes  probable  cause  to  search  Ganek’s 
office for evidence of his own criminal conduct as well as for that of 
Adondakis and others at LG involved in insider trading.   


                                      23 
                                                                                  

       We  reach  this  conclusion,  moreover,  as  a  matter  of  law 
because there can be no genuine dispute as to a reasonable judicial 
officer  issuing  the  challenged  search  warrant  upon  review  of  the 
corrected  affidavit.    See  Smith v. Edwards,  175  F.3d  at  106;  Velardi v. 
Walsh,  40  F.3d  at  574;  Soares  v.  Connecticut,  8  F.3d  at  920–21.  
Assuming that such a warrant issuance question might arise where 
the credibility of certain evidence (e.g., from a source with a motive 
to lie), or the sufficiency of corroboration (e.g., for an anonymous tip) 
informs  a  probable  cause  determination,  see  McColley  v.  Cty.  of 
Rensselaer,  740  F.3d  at  824–26,  that  is  not  this  case.    The  corrected 
affidavit  cleanly  deletes  the  alleged  misrepresentation  (that 
Adondakis disclosed the inside source of information to Ganek) and 
adds  a  correction  (that  Adondakis  made  no  such  disclosure).  
Presented  with  that  corrected  affidavit,  a  reasonable  judicial  officer 
who  weighed  the  totality  of  facts  in  the  corrected  affidavit  could 
only  find  probable  cause  established.    The  district  court  erred  in 
concluding otherwise.  See Walczyk v. Rio, 496 F.3d at 158. 

       Accordingly,  we  conclude  that  Ganek  cannot  show  that  his 
Fourth  Amendment  rights  were  violated  by  the  alleged 
misstatement  in  the  Trask  warrant  affidavit  because  a  corrected 
affidavit  still  establishes  probable  cause  to  search  the  LG  premises, 
including Ganek’s office.  Thus, defendants are entitled to qualified 
immunity and dismissal on this part of Ganek’s Fourth Amendment 
claim. 

       B.     Scope of Warrant 

       Although       Ganek      criticizes    the    “wide‐ranging”        and 
“expansive” scope of the warrant, Appellee’s Br. 32, 35, the basis for 
that  criticism  appears  to  be  his  professed  non‐involvement  in  the 
insider  trading  under  investigation,  see  id.  at  32  (emphasizing  that 


                                       24 
                                                                                             

warrant  is  “expansive”  because  it  permits  search  of  office  used  by 
person  (i.e.,  Ganek)  “not  implicated  in  the  wrongdoing  under 
investigation”);  id.  at  35  (“There  is  no  basis  given  for  why  this 
exhaustive search, foraging through all of [Ganek’s] files . . . would 
have been necessary or justified assuming Ganek was believed only 
to be an unwitting participant in others’ alleged crimes.”).  In short, 
in  Ganek’s  view,  his  office  and  effects  should  not  have  been 
searched  at  all  in  the  absence  of  evidence  that  he  knowingly 
participated  in  insider  trading.    We  have  already  rejected  this 
argument  in  our  immediately  preceding  discussion  of  probable 
cause.7   

           Even  if  we  construe  Ganek’s  pleadings  to  raise  a  distinct 
challenge to the scope of the LG search warrant, however, he states 
no Fourth Amendment violation because the authorized search did 
not  “outrun[]  the  probable  cause  supporting  the  warrant.”    United 
States v. Clark, 638 F.3d 89, 94 (2d Cir. 2011).    

           The warrant authorized a search of “the premises,” which was 
defined  to  include,  inter  alia,  Ganek’s  office  and  any  computers  or 



                                              
           Given  our  conclusion  that  probable  cause  existed  to  search  Ganek’s 
           7

office,  any  damages  awarded  based  on  overbreadth  could  only  be  nominal  in 
any  event  because  Ganek  effectively  concedes  that  the  loss  of  his  business  is 
attributable to his having been the subject of a search at all.  Insofar as he argues 
on appeal that LG’s “sophisticated investors could distinguish between a search 
of  the  principal  for  evidence  implicating  other  employees  and  one  indicating 
Ganek himself was a target of the [investigation],” Appellee’s Br. 35 n.7, there is 
no  basis  to  conclude  that  a  corrected  affidavit  would  have  to  state  that 
prosecutors  did  not  consider  Ganek  a  target.    It  had  only  to  recount  accurately 
what  Adondakis  had  stated  about  what  he  did  and  did  not  tell  Ganek  in 
conveying inside information. 




                                                 25 
                                                                                

cellphones  located  therein.    J.A.  68,  70  (Attachment  A).    Within  the 
LG premises, agents were authorized to search for the following:  

       [a]ll  financial  records,  handwritten  documents  and/or 
       notebooks,  letters  and  correspondence,  photographs, 
       telephone and address books, identification documents, 
       travel  documents,  telephone  records,  computers  and 
       other  electronic  devices,  cellular  telephones,  and  other 
       records  and  documents  that  constitute  evidence  of  the 
       [crimes  under  investigation,  specifically]  securities 
       fraud, wire fraud, money laundering, [and] commercial 
       bribery . . . . 
 
Id. at 70. 

       To  be  sure,  this  language  sweeps  broadly,  but  the  corrected 
affidavit  showed  that  inside  Ganek’s  office,  Adondakis  had 
conversations  in  which  he  communicated  inside  information  on 
which  Ganek  then  traded.    Further,  Agent  Trask  states  in  the 
corrected  affidavit  that  the  items  identified  in  Attachment  A  are  of 
the  sort  where  evidence  of  insider  trading  is  likely  to  be  found.  
Adondakis  confirmed  as  much  when  he  reported  using  LG 
computers  and  servers,  as  well  as  cellphones  and  personal  email 
accounts,  to  carry  out  insider  trading.    Moreover,  conversations 
intercepted  over  the  Kinnucan  wiretap,  including  some  with  LG 
employees,  further  confirmed  Agent  Trask’s  statements.    Thus,  the 
authorized search was not overbroad. 

       The  search  procedures  outlined  in  Attachment  B  to  the 
warrant reinforce this conclusion.  Attachment B authorized the FBI 
to  search  the  content  of  items  identified  in  Attachment  A  for  the 
following information: 




                                      26 
                                                                         

        (1)  Any  and  all  communications  between  and  among 
            David  Ganek,  Anthony  Chiasson,  [Third  Person], 
            Sam  Adondakis,  [redacted]  consultants,  .  .  .  John 
            Kinnucan, Broadband Research, and any third‐party 
            consultant. 
             
        (2) Any and all documents relating to, reflecting, and/or 
            concerning information about public companies. 
             
        (3) Any  and  all  evidence  reflecting  communications 
            about  trading  based  on  information  about  public 
            companies.   
             
        (4) Any and all other evidence that will assist the FBI in 
            identifying  and/or  determining  whether  other 
            individuals  were  involved  in  providing  material, 
            nonpublic  information  in  violation  of  fiduciary  and 
            other  duties  of  confidentiality  and/or  involved  in 
            trading based on material, nonpublic information. 
             
        (5)  Any  and  all  other  information  reflecting  and/or 
            showing  and/or  leading  to  evidence  [of  the  crimes 
            under investigation]. 
             
Id. at 73.  While this attachment is also broad, the corrected affidavit 
supports its scope.   

      The  corrected  affidavit  provides  evidence  that,  within  LG’s 
premises,  Adondakis,  Ganek,  Chiasson,  and  Brenner  received  and 
traded  on  inside  information  about  multiple  public  companies, 
including  Dell,  Texas  Instruments,  Western  Digital,  and  Seagate.  
Moreover,  because  the  persons  communicating  that  information 
included  some  who  were  then  cooperating  with  the  government, 
such as Adondakis, and some who were not, such as Kinnucan, the 
affidavit admitted a fair probability that the extent of insider trading 


                                   27 
                                                                                                    

within LG reached beyond the public companies thus far identified 
by  the  government.    Accordingly,  it  was  appropriate  to  afford  law 
enforcement  authorities  some  latitude  in  searching  physical  and 
electronic  record  depositories  for  evidence  of  insider  trading.    As 
this court stated more than twenty‐five years ago,  

           [A]  warrant  authorizing  seizure  of  records  of  criminal 
           activity  permits  officers  to  examine  many  papers  in  a 
           suspect’s possession to determine if they are within the 
           described category. . . .  [A]llowing some latitude in this 
           regard  simply  recognizes  the  reality  that  few  people 
           keep  documents  of  their  criminal  transactions  in  a 
           folder marked ‘drug records.’   

United States v. Riley, 906 F.2d 841, 845 (2d Cir. 1990).  This reasoning 
applies  with  equal  force  to  searches  of  electronic  records  for 
evidence of insider trading. 

           This  is  not  to  ignore  the  particular  challenges  posed  by 
electronic searches.  See generally United States v. Ganias, 824 F.3d 199, 
215  (2d  Cir.  2016)  (en  banc).    But  Attachments  A  and  B  effectively 
placed  an  important  limit  on  defendants’  search  authority.    They 
could  search  business  records  and  communications  for  evidence  of 
insider  trading.    No  authority  was  given  to  search  such  personal 
effects  and  communications  as  Ganek  might  have  had  in  his  LG 
office (even on his computer and cellphone).  This distinguishes the 
LG search from those limitless searches at issue in the district court 
cases cited by Ganek.8 

                                              
           8  See United States v. Zemlyansky, 945 F. Supp. 2d 438, 459 (S.D.N.Y. 2013) 
(holding  warrant  overbroad  because  it  failed  to  provide  “any  instructions” 
respecting seizure of clinic records by reference to “particular suspects in the case 
.  .  .  the  time  period  of  the  suspected  conspiracy  .  .  .  the  crimes  alleged,  or  any 
 

                                                 28 
                                                                                                                           

           Thus,  because  Ganek  cannot  show  that  the  breadth  of  the 
warrant violated the Fourth Amendment, defendants are entitled to 
qualified  immunity  and  dismissal  on  this  part  of  his  Fourth 
Amendment claim.   

           C.         Fifth Amendment Due Process Claim 

           The  district  court  concluded  that  Ganek’s  allegation  of  a 
knowingly false statement in the LG warrant affidavit supported not 
only  a  Fourth  Amendment  claim  for  unreasonable  search  and 
seizure  but  also  a  Fifth  Amendment  claim  for  the  deprivation  of 
property without due process.  See Ganek v. Leibowitz, 167 F. Supp. 3d 
at 638, 640–41.9  In reaching this conclusion, the district court relied 
on  precedent  recognizing  a  procedural  due  process  cause  of  action 
for  damages  where  “an  (1)  investigating  official  (2) fabricates 
information  (3)  that  is  likely  to  influence  a  jury’s  verdict, 

                                                                                                                            
other  limits”);  United  States  v.  Vilar,  No.  05‐CR‐621,  2007  WL  1075041,  at  *20 
(S.D.N.Y.  Apr.  4,  2007) (holding  warrant  overbroad  because  it  permitted  search 
of, e.g., “all client files [and] all investment advisory agreements . . . regardless of 
whether  those  documents  had  any  relation  to  the  funds,  accounts,  and 
individuals  addressed  by  the  Warrant  application”  and  about  which  there  was 
probable cause to search (emphasis in original)); cf. United States v. Levin, No. 15‐
CR‐101, 2015 WL 5602876, at *8 (S.D.N.Y. Sept. 23, 2015) (finding probable cause 
supported search of premises, including private office, for evidence of mail and 
wire  fraud,  because  corrected  affidavit  indicated  that  employees  working  there 
may have engaged in fraudulent practices). 

          The  district  court  acknowledged  that  “some  courts  have  held  that 
           9

procedural due process claims cannot be predicated upon the same factual basis 
as Fourth Amendment claims,” but concluded that “the issue of whether Ganek’s 
due  process  fabrication  claim  will  be  absorbed  by  the  Fourth  Amendment 
probable  cause  claim”  was  not  an  issue  that  had  to  be  resolved  on  the  motion 
then  before  it.    Ganek  v.  Leibowitz,  167  F.  Supp.  3d  at  641  n.14  (alterations  and 
internal  quotation  marks  omitted).    We  also  need  not  resolve  the  question 
because Ganek’s due process claim fails on the merits.    




                                                           29 
                                                                                              

(4) forwards  that  information  to  prosecutors,  and  (5)  the  plaintiff 
suffers a deprivation of life, liberty, or property as a result.”  Garnett 
v. Undercover Officer C0039, 838 F.3d 265, 279 (2d Cir. 2016).10 

           We  assume,  without  deciding,  that  Ganek  could  successfully 
clear  possible  threshold  obstacles  to  his  pursuit  of  such  a  due 
process claim.11  We nevertheless conclude that he cannot plausibly 
state  such  a  claim  because,  even  viewing  the  facts  in  a  light  most 
favorable to him, the alleged deprivation of property resulting from 
the  search  of  his  office  cannot  be  said  to  be  the  result  of  the 
fabrication  of  evidence  in  view  of  our  corrected  affidavit  analysis.  
See  Zahrey v. Coffey,  221  F.3d 342, 349  (2d  Cir.  2000)  (observing  that 
“right at issue is a constitutional right, provided that the deprivation 
of liberty of which Zahrey complains can be shown to be the result 
of Coffey’s fabrication of evidence”).12   

                                              
          Ganek frames this as a Fifth Amendment claim and so we refer to it as 
           10

such herein without deciding whether such a claim does indeed find its basis in 
that  amendment.    See  Garnett  v.  Undercover  Officer  C0039,  838  F.3d  at  276  n.6 
(“Whether  this  right  is rooted  in  the  Sixth  Amendment  or Fifth  and  Fourteenth 
Amendments, or both, is an issue we need not decide . . . .”).   

          Among these are (1) the availability of a Bivens remedy for such a due 
           11

process claim, see Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (“[E]xpanding the 
Bivens remedy is now a ‘disfavored’ judicial activity.” (internal quotation marks 
omitted));  but see  Zahrey v. Coffey,  221  F.3d  342,  357  (2d  Cir.  2000)  (recognizing, 
without  discussion,  Bivens  claim  for  fabrication  of  evidence);  and  (2)  whether 
(a) the deprivation of property was “random and unauthorized” and (b) Fed. R. 
Crim.  P.  41(g)  provides  a  “meaningful  postdeprivation  remedy”  for  that  loss, 
Hudson v. Palmer, 468 U.S. 517, 533 (1984). 

           Zahrey observed that “[c]ourts considering whether the deprivation of a 
           12

plaintiff’s  liberty  is  the  legally  cognizable  result  of  a  government  officer’s 
misconduct  have  approached  the  issue  in  either  of  two  ways:  (1)  as  a  separate 
issue of causation, or (2) as part of the right allegedly violated.”  Zahrey v. Coffey, 
221 F.3d at 349.  Ganek’s claim fails under either approach. 




                                                 30 
                                                                                               

           That  analysis  shows  that  probable  cause  existed  to  search 
Ganek’s office even when the alleged fabricated statement is deleted.  
While  Garnett  v.  Undercover  Officer  C0039,  838  F.3d  at  277,  and  its 
predecessor case, Ricciuti v. New York City Transit Authority, 124 F.3d 
123,  130  (2d  Cir.  1997),  state  that  probable  cause  for  arrest  is  not  a 
defense  to  a  fabrication‐of‐evidence  due  process  claim,  the  alleged 
deprivations  in  those  cases  involved  separate  harms  beyond  the 
deprivation—arrest—supported by probable cause.  For example, in 
Garnett, the fabrication allegedly informed post‐arrest charging and 
bail determinations.  See 838 F.3d at 277 (“The setting of bail, which 
may  make  the  difference  between  freedom  and  confinement 
pending trial, and the prosecutor’s decision to pursue charges rather 
than  to  dismiss  the  complaint  without  further  action,  may  depend 
on  the  prosecutor’s  and  magistrate’s  assessments  of  the  strength  of 
the  case,  which  in  turn  may  be  critically  influenced  by  fabricated 
evidence.”).    Thus,  where  a  corrected  affidavit  establishes  probable 
cause to arrest or to search, a plaintiff cannot state a procedural due 
process  claim  for  lost  liberty  or  property  attributable  only  to  that 
arrest  or  search.    Such  a  claim  can  be  pursued,  however,  if  the 
fabricated evidence causes some “further deprivation.”  Id. 

           Here, the only property loss alleged to have occurred without 
due  process  resulted  from  seizures  made  during  the  challenged 
search.  But as we have concluded, even on a corrected affidavit, that 
search is supported by probable cause, the only process due.13  Thus, 


                                              
            Ganek  cannot  claim  that  the  affidavit  misstatement  caused  a  further 
           13

loss  of  property—specifically,  his  business—without  due  process.    The  Trask 
affidavit  was  not  unsealed  until  March  1,  2010,  some  weeks  after  Ganek  closed 
LG  on  February  11,  2010.    Thus,  it  is  apparent  that  the  due  process  injuries  of 
which  he  complains  are  all  attributable  to  the  challenged  search  of  his  office, 
 

                                                 31 
                                                                                                                           

because  Ganek  cannot  show  a  procedural  due  process  violation, 
defendants are entitled to qualified immunity and to the dismissal of 
this part of his Fifth Amendment claim. 

           D.         Failure‐To‐Intercede Claim  

           The  district  court  denied  defendants’  motion  to  dismiss 
Ganek’s failure‐to‐intercede claim, which it construed to apply both 
to  (1)  non‐supervisor  defendants,  for  their  failure  to  correct  the 
affidavit  misstatement  prior  to  issuance  of  the  warrant;  and 
(2) supervisor  defendants,  for  their  failure  to  clarify  publicly  that 
Ganek  was  not  a  target  of  the  insider  trading  probe.    See  Ganek  v. 
Leibowitz, 167 F. Supp. 3d at 642 (“It is widely recognized that all law 
enforcement  officials  have  an  affirmative  duty  to  intervene  to 
protect  the  constitutional  rights  of  citizens  from  infringement  by 
other law enforcement officers in their presence.” (internal quotation 
marks omitted)).   

           Ganek  cannot  plausibly  claim  that  he  suffered  constitutional 
harm from defendants’ failure to correct a misstatement in a warrant 
affidavit  that  would  have  stated  probable  cause  to  search  Ganek’s 
office even on correction.  Cf. Anderson v. Branen, 17 F.3d 552, 557 (2d 
Cir.  1994)  (“An  officer  who  fails  to  intercede  is  liable  for  the 
preventable  harm  caused  by  the  actions  of  the  other  officers  .  .  .  .”) 
(emphasis  added));  O’Neill v. Krzeminski,  839  F.2d  9,  11–12  (2d  Cir. 
1988). 

           As  for  Ganek’s  failure‐to‐clarify  claim,  there  is  no 
constitutional right—and certainly none that is clearly established by 
                                                                                                                            
which we have concluded was not unlawful, and not to the public dissemination 
of Adondakis’s false statement.    




                                                           32 
                                                                                 

law—to  have  law  enforcement  officials  issue  public  statements 
clarifying  a  person’s  investigative  status.    Indeed,  in  the  context  of 
ongoing  investigations,  it  is  generally  thought  better  for  law 
enforcement  officials  to  make  no  comments  about  such  matters 
unless  and  until  they  are  prepared  to  file  public  charges.    See  U.S. 
Dep’t of Justice, U.S. Attorneys’ Manual § 1‐7.530 (stating, subject to 
certain  exceptions,  that  “components  and  personnel  of  the 
Department  of  Justice  shall  not  respond  to  questions  about  the 
existence  of  an  ongoing  investigation  or  comment  on  its  nature  or 
progress”).  

       Nor is such a right‐to‐clarify status established in the context 
of  this  case  by  precedent  recognizing  a  constitutional  obligation  to 
protect  an  individual  when  the  government  itself  “has  created  or 
increased the danger to the individual.”  Ying Jing Gan v. City of New 
York, 996 F.2d 522, 533 (2d Cir. 1993).  That right has been recognized 
in circumstances of increased physical, often life‐threatening, danger 
to individuals, particularly those in state custody.  See id. (collecting 
cases).    That  is  not  this  case.    Ganek  cites  no  precedent  that 
constitutionally obligates government authorities to mitigate the risk 
of  injury  to  reputation  resulting  from  public  knowledge  of  an 
ongoing investigation. 

       In  sum,  because  Ganek  fails  to  state  cognizable  claims  for 
failure to intervene and failure to clarify, defendants are entitled to 
qualified  immunity  and  to  dismissal  of  these  Fifth  Amendment 
claims. 

       E.       Claims Against Supervisor Defendants 

       Ganek  also  asserts  his  Fourth  Amendment,  procedural  due 
process,  and  failure‐to‐intercede  claims  against  the  supervisor 


                                      33 
                                                                                  

defendants.  Because we conclude that each of those claims fails on 
the merits, the supervisor defendants are entitled to dismissal. 

       Even  if  Ganek  had  stated  plausible  Fourth  and  Fifth 
Amendment  claims  against  the  non‐supervisor  defendants, 
however, he fails to plead sufficient facts to attribute liability to the 
supervisor  defendants.    As  the  Supreme  Court  has  instructed, 
“[b]ecause  vicarious  liability  is  inapplicable  to  Bivens  and  §  1983 
suits,”  a  plaintiff  bringing  a  Bivens  claim  “must  plead  that  each 
Government‐official  defendant,  through  the  official’s  own 
individual  actions,  has  violated  the  Constitution.”    Ashcroft v. Iqbal, 
556  U.S.  at  676.    To  satisfy  this  standard,  Ganek  had  to  plead  facts 
showing  each  supervisor  defendant’s  personal  involvement  in  the 
submission  of  an  intentionally  or  recklessly  false  statement  to  the 
magistrate judge.  He does not do so here.   

       Specifically, Ganek does not allege that any of the supervisor 
defendants  attended  the  November  2,  2010  meeting  at  which 
Adondakis  purportedly  told  defendants  that  he  had  not  informed 
Ganek of the inside source of the  information he was sharing.  Nor 
does Ganek allege that any supervisor defendant actually knew that 
any  statement  attributed  to  Adondakis  in  the  search  warrant 
affidavit  was  not  true.    He  alleges  only  that  Zabel  and  Leibowitz 
informed  LG  representatives  that  the  search  “had  been  carefully 
considered  at  the  highest  levels,”  J.A.  18,  ¶  6;  and  that  defendant 
Bharara  told  LG’s  attorney  that  the  LG  search  had  not  been 
authorized  “without  considering  the  consequences,”  id.  at  19,  ¶  8.  
From  this,  he  argues  that  supervisor  responsibility  for  the 
Adondakis misstatement can be inferred from 

       the  high‐profile  nature  of  this  raid  and  investigation, 
       the anomalous use of such a raid in an investigation of 


                                       34 
                                                                                                 

           financial  crimes,  the  customs  and  practices  of  the  FBI 
           and  U.S.  Attorney’s  Office,  and  the  subsequent 
           statements about this investigation by supervisors up to 
           and  including  United  States  Attorney  Preet  Bharara 
           himself. 

Id. at ¶ 10. 

           The  argument  does  not  persuade  because  the  fact  that  the 
decision  to  search  LG’s  offices  was  “carefully  considered  at  the 
highest  levels”  of  the  U.S.  Attorney’s  office  is  not  enough  to  admit 
an  inference  that  supervisors  knew  or  should  have  known  that  a 
statement  in  the  warrant  affidavit,  attributed  to  Adondakis,  was 
false.    See  Ashcroft  v.  Iqbal,  556  U.S.  at  680–81  (concluding  that 
allegation  that  department  head  was  “principal  architect”  of 
challenged  policy  was  too  conclusory  to  support  claim  against  him 
for  how  subordinates  effected  policy).    Certainly  Ganek  does  not 
plead, either generally or with specific reference to this case, that FBI 
and  U.S.  Attorney  supervisors,  when  reviewing  search  warrant 
applications,  do  not  routinely  rely  on  their  subordinates  to  report 
accurately  the  statements  made  to  them  by  cooperating  witnesses.  
Nor do they—or could they—suggest that doing so is reckless.14 


                                              
           The  district  court,  relying  on  our  panel  decision  in  Turkmen  v. Hasty, 
           14

789 F.3d 218 (2d Cir. 2015), concluded that “it seems entirely plausible that [non‐
supervisor]  defendants  would  have  run  such  a  decision  [to  misrepresent 
Adondakis’s  statements]  ‘up  the  ladder’  in  shaping  the  Affidavit,”  Ganek  v. 
Leibowitz, 167 F. Supp. 3d at 646 n.19.  Turkmen, however, has been reversed by 
Ziglar v. Abbasi, 137 S. Ct. at 1869.  In any event, the Supreme Court had earlier 
made  clear  that  plausible  does  not  equate  to  merely possible.    See  Ashcroft v. Iqbal, 
556  U.S.  at  681–82.    Where  an  obvious  explanation  exists  for  challenged 
conduct—in  this  case,  a  supervisor’s  reliance  on  a  subordinate’s  report  of  what 
the subordinate had heard a cooperator say—more than an allegation of careful 
supervisory  review  is  necessary  to  plead  the  supervisor’s  individual 
 

                                                 35 
                                                                                                                           

           In  sum,  because  Ganek  has  failed  to  state  cognizable  Fourth 
Amendment,  procedural  due  process,  and  failure‐to‐intercede 
claims,  and,  in  any  event,  because  Ganek  has  failed  to  plead 
sufficient  facts  as  to  each  supervisor  defendant’s  personal 
involvement  in  the  submission  of  the  alleged  misstatement  to  the 
magistrate judge, the supervisor defendants are entitled to dismissal 
of these claims. 

                                               CONCLUSION 

           To summarize, we conclude that all defendants are entitled to 
qualified  immunity  and,  therefore,  to  dismissal  of  all  Ganek’s 
claims. 

            1.        Ganek  fails  to  plead  a  plausible  Fourth  Amendment 
claim  of  unreasonable  search  and  seizure  because  a  corrected 
affidavit  supports  both  probable  cause  for  and  the  scope  of  the 
challenged search. 

           2.         Ganek fails to plead a plausible Fifth Amendment claim 
that  fabricated  evidence  (in  the  search  warrant  affidavit)  deprived 
him  of  property  without  due  process  because  the  warrant  would 
have issued on a corrected affidavit and thus any deprivation of the 
seized property was not the result of the fabricated evidence. 

           3.         Because Ganek fails to plead plausible Fourth and Fifth 
Amendment  claims,  he  cannot  plausibly  plead  that  defendants’ 
alleged  failure  to  intercede  in  the  challenged  search  caused  him 
preventable constitutional harm. 

                                                                                                                            
responsibility  for  the  falsehood.    See  id.  (identifying  “more  likely”  non‐
discriminatory motive in concluding that pleading was insufficient). 




                                                           36 
                                                                                  

       4.     Ganek  fails  to  plead  any  clearly  established  right  to 
have federal officials state in a search warrant affidavit whether each 
referenced  person  is  or  is  not  then  a  target  of  investigation,  nor  a 
right  to  have  federal  officials  so  state  after  the  fact  if  the  search 
becomes public knowledge.  

       5.     Moreover, Ganek fails to plead sufficient facts as to the 
supervisor  defendants’  personal  involvement  in  the  submission  of 
any misstatements to the magistrate judge. 

       Accordingly,  that  part  of  the  district  court  order  denying 
defendants’ dismissal motion in part is hereby REVERSED, and the 
case  is  REMANDED  to  the  district  court  for  entry  of  judgment  in 
favor of defendants on all claims. 




                                       37